Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badish (US Pat. 2,843,105) in view of Wilfer (US Pub. 2005/0257297) (both new cited).
Regarding claim 1, Badish discloses a fuel gas heater comprising: a burner (16) (equivalent as a stoker) comprising a panel (18) to provide a cylindrical configuration and a group of assembling apertures (22) in the panel; a burner supporting element (23 and 24) comprising two terminal sections (24), wherein the terminal sections are inserted in the group of assembling apertures (22) to connect the burner-supporting element to the panel; and a burner (25) supported on the terminal sections (24) of the burner-supporting element (Fig. 2 and 5; Col. 1, Line 64 to Col. 2, Line 4 and Lines 22-27).  Badish does not disclose the stoker comprising panels connected to one another to provide a cylindrical configuration.  Wilfer discloses the stoker comprising panels (38) connected to one another to provide a cylindrical configuration (Fig. 1-3; Par. 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Badish, the stoker comprising panels connected to one another to provide a cylindrical configuration, as taught by Wilfer, for the purpose of suitable to the user application to have a plurality of panels that formed the burner.
Regarding claim 4, Badish discloses a connecting device to facilitate the supporting of the burner (25) on the burner-supporting element (23/24) (Fig. 2 and 5).
Regarding claim 8, Badish discloses each of the terminal sections (24) comprises a hook (Fig. 5).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badish (US Pat. 2,843,105) in view of Wilfer (US Pub. 2005/0257297) and further view of Jerkins (US Pat. 3,289,801) (new cited).
Regarding claims 2-3, Badish/Wilfer disclose substantially all features of the claimed invention as set forth above including from Badish, the burner (25) and the panel (18); and from Wilfer, the panels (38) except a valve and a pipe for connecting the valve to the burner; and wherein one of the panels comprises an opening via which the valve is placed out of the stoker when the burner is located in the stoker.  Jerkins discloses a valve (36/38 or 68) and a pipe (32/34 or 48) for connecting the calve to the burner (28 or 30); and wherein one of the panels (front wall 10) comprises an opening via which the valve is placed out of the grill/stoker when the burner (28 or 30) is located in the grill/stoker (Fig. 1, 2 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Badish/Wilfer, a valve and a pipe for connecting the valve to the burner; and wherein one of the panels comprises an opening via which the valve is placed out of the stoker when the burner is located in the stoker, as taught by Jerkins, for the purpose of replacing the burner of fuel oil by the liquefied gas.
Allowable Subject Matter
Claims 5-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/17/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761